HYDE, Presiding Judge.
I concur in the ruling that giving Instruction No. 5 was prejudicially erroneous because it is my view that smoother flow of traffic on the highway is not an element of special benefits to adjoining land. We said in State ex rel. State Highway Commission v. Vorhof-Duenke Co., Mo.Sup. Banc, 366 S.W.2d 329, 339 (citing Mississippi County v. Byrd, 319 Mo. 697, 4 S.W. 2d 810, 813) : “This court has held that increased facilities for the travel and transportation of the general public are not such benefits as may be deducted from the compensation and damages.” Likewise in State ex rel. State Highway Commission v. Turk, Mo.Sup., 366 S.W.2d 420, 422, we stated: “Upon the more general subject, we have said that ‘traffic, great or small, is merely an incident of streets and highways and cannot be considered either as an element of damages or of benefits.’ ” See also Wilson v. Kansas City, Mo.Sup., 162 S.W.2d 802, 805, and cases cited; State ex rel. State Highway Commission v. Pope, 228 Mo.App. 888, 74 S.W.2d 265, 269; Filger v. State Highway Commission, Mo. App., 355 S.W.2d 425, 428; Public Water Supply District No. 2 of Jackson County v. Alex Bascom Co., Mo.Sup., 370 S.W.2d 281, 287. Therefore, it is improper and incorrect to include the movement of traffic on a highway (greater or less, faster or slower, smoother or more congested) as an element of either special benefits or damages.
Furthermore, this instruction did not require a finding that any of the submitted items of special benefits would result in any increase in the market value of defendant’s land. We said in State ex rel. State Highway Commission v. Jones, 321 Mo. 1154, 15 S.W.2d 338, 340, that special benefits “must, of course, be reflected in an increase in the market value of the land.” It is my view that an instruction on special benefits should make this clear to the jury. Moreover, this instruction did not require the jury to find that any of these items were actually beneficial but instead seemed to assume that all of them would be beneficial and constitute special benefits. Therefore, I concur in the result.